SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Soliciting Material Under Rule £ Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement £ Definitive Additional Materials PLATO Learning, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth theamount on which the filing feeis calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: £ Fee paid previously with preliminary materials: £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for whichthe offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form orschedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Dear Fellow Stockholders: Our directors and officers join me in extending a cordial invitation to attend the Annual Meeting of Stockholders of PLATO Learning, Inc., (the “Company”), a Delaware corporation, at 2:30 p.m. (CT) on Thursday, March 26, 2009, at our corporate headquarters, 10801 Nesbitt Avenue South, Bloomington, Minnesota The accompanying Notice of Annual Meeting of Stockholders and Proxy Statement describe the business to be transacted at the meeting. For the second year, we are pleased to be using the U.S. Securities and Exchange Commission rule that allows companies to furnish their proxy materials over the Internet.As a result, we are mailing to many of our stockholders a notice instead of a paper copy of this Proxy Statement and our 2008 Annual Report.The notice contains instructions on how to access those documents over the Internet.The notice also contains instructions on how to obtain a paper copy of our proxy materials, including this Proxy Statement, our 2008 Annual Report and a form of proxy card or voting instruction card.All stockholders who do not receive a notice will receive a paper copy of the proxy materials by mail.We believe that this process is preferred by a majority of our stockholders, reduces the cost of printing and distributing our proxy materials and conserves natural resources. At last year’s Annual Meeting over 95% of the outstanding shares were represented.It is important that your shares be represented whether or not you are personally able to attend the meeting.Regardless of the number of shares you own, your vote is important.You may vote by proxy over the Internet or by telephone, or if you received paper copies of the proxy materials by mail, by following the instructions on the proxy card or voting instruction card.Voting via Internet, telephone or proxy card in advance will not limit your right to vote in person or to attend the Annual Meeting. The continuing interest of the stockholders in our business is gratefully acknowledged and we look forward to seeing you at the Annual Meeting. Sincerely, /s/ Vincent P. Riera Vincent P. Riera President and Chief Executive Officer February 13, 2009 PLATO
